Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 05/18/2021.
Priority
This application, filed 08/12/2019, Pub. No. US 2020/0064353 A1, published 02/27/2020, claims benefit of US Provisional application No. 62/718,307, filed 08/13/2018, and US Provisional application No. 62/ 865,446, filed 06/24/2019.
Status of Claims
Claims 1-37 are currently pending.  Claims 1, 2, 4, 7-15, 17, 18, 20, 21, 23, 26-34 and 36 have been amended, as set forth in Applicant’s Preliminary amendment filed 11/15/2019.  Claims 1-37 have been subject to election/restriction requirement mailed 03/19/2021.  Claims 8, 12-14 and 17-37 are withdrawn from further consideration.  Claims 1-7, 9-11, 15 and 16 are examined.
Election/Restriction
Applicant's election, with traverse, of Group I, Claims 1-18, drawn to a method of determining an effect of non-specific interactions in simulated in vivo conditions, and, with traverse, the species:
(a)	an antibody as a target molecule; 
(b)	an antigen as a capture molecule;
(c)	biotin and streptavidin as a linker; and
(d)	human serum albumin (HSA) as a molecular crowding agent;

Although required, Applicant did not identify the claims encompassing the elected species.  The Examiner believes that Claims 1-7, 9-11, 15 and 16 of the elected Group I encompass the elected species (a)-(d) because Claim 8 does not read on the elected species (d), whereas Claims 12-14 do not read on the elected species (a) and (b) and Claims 17 and 18 do not read on the elected species (c).  
Applicant’s traversal of the election/restriction requirement is on the grounds that:

    PNG
    media_image1.png
    457
    1176
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    451
    1175
    media_image2.png
    Greyscale

Emphasis in the original.

Applicant’s argument has been fully considered but is not found persuasive for the following reasons.  First, as indicated in the Office Action mailed 03/19/2021, the methods of Group I require determining an amount of the target molecule bound to the capture molecule, whereas the methods of Group II require selecting a target biomolecule 
“If a claim that includes a Markush grouping reads on two or more patentably distinct inventions, a provisional election of species requirement may be made at the examiner’s discretion. When making such a requirement, the examiner will require the applicant to elect a species or group of patentably indistinct species for initial search and examination.”


The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 12-14 and 19-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the election/restriction requirement in the reply filed on 05/18/2021.
Information Disclosure Statement
The information disclosure statement filed 12/03/2019 fails in part to comply with 37 CFR 1.98(a)(2), because no copies of the cited foreign patent documents have been provided: 
1.98 Content of information disclosure statement. 
(a) Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
(2) A legible copy of: 
(i) Each foreign patent;


It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Graham et al., WO 2016/138160 A1, published 09/01/2016.
The claims, as recited in independent Claim 1, are drawn to: 

    PNG
    media_image3.png
    521
    1168
    media_image3.png
    Greyscale



Given the broadest reasonable claim interpretation, the term "simulated in vivo conditions" is interpreted as referring to any physiological fluid, be it a buffer or a serum/plasma sample.  Thus any document determining the alleged effect of non-specific interactions in buffer or serum/plasma, would equally fall under the experimental setting described in the preamble of Claim 1.  Serum and plasma are explicitly mentioned in the description as referring to crowding agents, while in principle any molecule can be considered as crowding agent in the absence of a definition.  The term "biologically relevant" does not add further information.  It shall further be noted that it appears that varying concentrations of crowding agents seem to be indispensable to determine "the effect of non-specific interactions".  In the present setting of Claim 1 only one single measurement takes place, namely the determination of the amount of target molecule bound to the capture molecule in the presence of a crowding agent.
Graham et al., throughout the publication and, for example, at page 110, teach antibody binding assays carried out in PBS supplemented with 1% of the crowding agent BSA by biolayer interferometry (BLI):

    PNG
    media_image4.png
    533
    940
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    126
    925
    media_image5.png
    Greyscale



Therefore, each and every element of the claims is met by the Graham et al. reference.

Claims 1, 3-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yang et al., "Determination of High-affinity Antibody-antigen Binding Kinetics Using Four Biosensor Platforms,” J. Vis. Exp., 2017, Apr 17; (122):55659 (IDS submitted 12/03/2019).
Yang et al., throughout the publication and, for example, in Chapter 4, teach BLI binding studies for antibodies at various concentrations against antigens at various concentrations, while the simulated in vivo condition encompass both albumin and Tween-20 as crowding agents, as well as thresholds and controls:

    PNG
    media_image6.png
    418
    1213
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    162
    940
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    851
    1179
    media_image8.png
    Greyscale


Therefore, each and every element of the claims is met by the Yang et al. reference.

Claims 1-7, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brandon et al., "Milk Matrix Effects on Antibody Binding Analyzed by Enzyme-Linked Immunosorbent Assay and Biolayer Interferometry,” J. Agric. Food Chem., 2015, vol. 63, No 13, pp. 3593–3598 (IDS submitted 12/03/2019).
Brandon et al., throughout the publication and, for example, in Abstract, Chapter "Studies using BLI" and Fig. 7, teach methods for determining the effect of milk proteins on the binding of ricin to, for example, biotinylated mAB 1797 via BLI in varying concentrations and encompassing control experiments: 

    PNG
    media_image9.png
    310
    1713
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    889
    1181
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    403
    560
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    130
    575
    media_image12.png
    Greyscale


Therefore, each and every element of the claims is met by the Brandon et al. reference.

Claims 1-7, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shih et al., " Strategic approaches for assessment and minimization of matrix effect in ligand-binding assays,” Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112 (IDS submitted 12/03/2019).
Shih et al., throughout the publication and, for example, at page 1103, teach that data derived from ligand-binding assays (LBA) may be impacted adversely by what is known as the matrix effect, the direct or indirect alteration or interference in response due to the presence of unintended analytes in biological matrices, such as blood, serum, plasma, urine, feces, saliva and sputum, for example, albumin (the elected species (d)) and immunoglobulin, which are present at high concentrations:

    PNG
    media_image13.png
    458
    518
    media_image13.png
    Greyscale
    
    PNG
    media_image14.png
    423
    509
    media_image14.png
    Greyscale

Emphasis added.


    PNG
    media_image15.png
    258
    660
    media_image15.png
    Greyscale
     
    PNG
    media_image16.png
    164
    431
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    190
    430
    media_image17.png
    Greyscale



At page 1104, Shih et al. teach:

    PNG
    media_image18.png
    166
    634
    media_image18.png
    Greyscale



At page 1105, in Analytical procedures, Shih et al. teach methods for determining the effects of 10% human serum or 3 mg/ml ChroPure human IgG solution on the binding of antibodies labeled with a biotin/ streptavidin (the elected species (c)) coupled detection system as measured with biolayer interferometry:

    PNG
    media_image19.png
    143
    437
    media_image19.png
    Greyscale
   
    PNG
    media_image20.png
    191
    434
    media_image20.png
    Greyscale



Therefore, each and every element of the claims is met by the Shih et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-11, 15 and 16 are rejected under 35 U.S.C. 103 as obvious over Brandon et al., "Milk Matrix Effects on Antibody Binding Analyzed by Enzyme-Linked Immunosorbent Assay and Biolayer Interferometry,” J. Agric. Food Chem., 2015, vol. 63, No 13, pp. 3593–3598 (IDS submitted 12/03/2019), in view of Shih et al., " Strategic approaches for assessment and minimization of matrix effect in ligand-binding assays,” Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112 (IDS submitted 12/03/2019); Bee et al., “Determining the Binding Affinity of Therapeutic Monoclonal Antibodies towards Their Native Unpurified Antigens in Human Serum,” PLoS One, 2013, 8(11):e80501, pp. 1-13 (IDS submitted 12/03/2019); Roberts et al., “Specific Ion and Buffer Effects on Protein–Protein Interactions of a Monoclonal Antibody,” Mol. Pharmaceutics, 2015, vol. 12, No 1, pp. 179–193; and Petersen et al., “Strategies Using Bio-Layer Interferometry Biosensor Technology for Vaccine Research and Development,” Biosensors, 2017, 7, 49, pp. 1-15.
The teachings Brandon et al. and Shih et al. are discussed above and incorporated herein in its entirety.
As indicated above, Brandon et al. teach BLI studies on matrix effects.  Notably, 
milk, taught by Brandon et al. reads on the biologically relevant molecular crowding agent comprising IgG recited in Claim 4.  Moreover, Shih et al., throughout the publication and, for example, at page 1103, teach that data derived from ligand-binding assays (LBA) may be impacted adversely by what is known as the matrix effect, the direct or indirect alteration or interference in response due to the presence of unintended analytes in biological matrices, such as blood, serum, plasma, urine, feces, saliva and sputum, for example, albumin (the elected species (d)) and immunoglobulin.
Brandon et al. do not teach:
(1)	determining an amount of binding at two or more pHs to determine a pH dependence of binding, as recited in Claim 9;
(2)	determining an amount of binding at two or more salt concentrations to determine a salt dependence of binding, as recited in Claim 10; and
(3)	the target molecule comprising an antibody and the capture molecule comprising an antigen that specifically binds to the antibody, as recited in Claim 11.

With regard to (1), Bee et al., throughout the publication and, for example, in Abstract, teach that:
“We also determined the affinity of each mAb towards its purified recombinant antigen and assessed whether the interactions were pH-dependent. Of the six mAbs studied, three did not appear to discriminate between the serum and recombinant forms of the antigen; one mAb bound serum antigen with a higher affinity than recombinant antigen; and two mAbs displayed a different affinity for serum antigen that could be explained by a pH-dependent interaction. Our results highlight the importance of taking pH into account when measuring the affinities of mAbs towards their serum antigens, since the pH of serum samples becomes increasingly alkaline upon aerobic handling.”  Emphasis added.


As such, Bee et al. clearly suggest the inclusion of a possible pH dependency in a method for assessing matrix effects.
With regard to (2), Roberts et al., throughout the publication and, for example, in Abstract, teach that:
“Better predictive ability of salt and buffer effects on protein—protein interactions requires separating out contributions due to ionic screening, protein charge neutralization by ion binding, and salting-in (out) behavior. We have carried out a systematic study by measuring protein—protein interactions for a monoclonal antibody over an ionic strength range of 25 to 525 mM at 4 pH values (5, 6.5, 8, and 9) in solutions containing sodium chloride, calcium chloride, sodium sulfate, or sodium thiocyante.”  Emphasis added.


As such, Roberts et al. clearly suggest the inclusion of a possible salt dependence as well as a possible pH dependency in a method for assessing matrix effects on antibody binding.
With regard to (3), Petersen et al., throughout the publication and, for example, at page 5 and Figure 3, teach that BLI format, wherein the target molecule comprising an antibody and the capture molecule comprising an antigen that specifically binds to the antibody is well known in the art:

    PNG
    media_image21.png
    526
    966
    media_image21.png
    Greyscale

Emphasis added.


    PNG
    media_image22.png
    912
    929
    media_image22.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a method for assessing matrix effects on antibody binding in BLI format, wherein the target molecule comprising an antibody and the capture molecule comprising an antigen that specifically binds to the antibody.
One of ordinary skill in the art would have been motivated to have made and used a method for assessing matrix effects on antibody binding in BLI format, wherein the target molecule comprising an antibody and the capture molecule comprising an antigen that specifically binds to the antibody, because it would be desirable to evaluate impact of the matrix effect, which, as taught by Shih et al., may impact adversely data derived from ligand-binding assays (LBA) due to the presence of unintended analytes in biological matrices.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a method for assessing matrix effects on antibody binding in BLI format, wherein the target molecule comprising an antibody and the capture molecule comprising an antigen that specifically binds to the antibody, because this BLI format is well-established in the art, as taught by Petersen et al.  Moreover, BLI studies on matrix effects are well-established in the art as well, as taught by Brandon et al.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641